DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IIsaka et al (US 10,362,719).
Regarding claim 4, IIsaka et al teach a component mounting machine (Fig. 1, 10), comprising: 
a work head (Fig. 1 or 3, 50) to which a holding tool or nozzle (51) configured to hold a component (P) is attached detachably and which is configured to perform work with the holding tool attached (Col. 5, lines 58-60) thereto; 
a holding tool station (Fig. 4, 60) including multiple placement sections for placing multiple of the holding tools (51) and configured to enable an exchange of the holding tools between the work head (50) and the holding tool station (60) by allowing the holding tool (51) attached to the work head (50) to be placed in any one of the multiple placement sections (62; Fig. 7, 62a-62d) and allowing the 
a control device (Fig. 2, 70) configured to cause the work head to execute work using the multiple holding tools by enabling an exchange of the holding tools at the holding tool station (Col. 5, lines 2-7), wherein the control device comprises: 
a mounting section (Fig. 6, S110 & S120) configured to attach any one of the multiple holding tools (51) placed in the multiple placement sections (62) to the work head (50) at the holding tool station (60) before the work head starts work; and 
a returning section (Fig. 12 ; Col. 12, lines 28-51; Fig. 13; Col. 4, lines 34-36) configured to, when placement positions at the holding tool station (60) where the multiple holding tools (51) used for work by the work head (50) are placed are each set according to a predetermined condition and the placement positions so set are designated as set placement positions, return the holding tool (51) attached to the work head (50) to the placement section (62) corresponding to the set placement position regardless of the placement section where the holding tool (51) was originally placed in executing an exchange of the holding tools at the holding tool station (60) during execution of work by the work head (50; Col. 13, lines 33-62). 
Regarding claim 5, IIsaka et al teach that when another holding tool (51; Col. 14,lines 8-16) is placed in a placement section corresponding to the set placement position (62), the returning section temporarily returns the holding tool attached to the work head to a placement section that differs from the placement section corresponding . 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 
Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
March 25, 2021